 NORTH CAROLINA             ~W ~ ~         ~        N THE GENERAL COURT OF JUSTICE
                                                        SUPERIOR COURT DIVISI N
 GUILFORD COUNTY                                             21 CvS

 John Morrison,

           Plaintiff,                                 )
                   f~ 7'_....,__.4.~..._        ---...~-~-
 V•                                                 )           COMPLAINT

 Life Insurance Company of                          )
 North America, The                                 )
 Administrative Committee of                        )
 Time Warner Cable Inc., and                        )
 New York Life Group Benefit                        )
 Solutions                                          )

           Defendants.                             )

     The plaintiff John Morrison, complaining of the defendants,
alleges as follows:

                                               PARTIES

     1.   The plaintiff is a citizen and resident of Greensboro,
Guilford County, North Carolina.

     2.   Defendant Life Insurance Company of North America
(hereinafter "LICNA") is a corporation duly authorized, licensed,
or admitted to do business in the State of North Carolina and
does engage in the insurance business in the State of North
Carolina. It operates under the trade names CIGNA and CIGNA Group
Insurance and corresponded with plaintiff under those names.

     3.   LICNA is identified as the administrator on the group
insurance policy under which the plaintiff is a beneficiary, and
is listed as the underwriting company on correspondence between
it and plaintiff.

     4.   Plaintiff is informed and believes, and on that basis
alleges, that defendant The Administrative Committee of Time
Warner Cable Inc., was, at all times herein relevant, a
corporation with a group employee welfare benefit plan that can
be found and is administered in the State of North Carolina.

     5.   Plaintiff's Long-Term Disability Benefits Highlights
also identifies The Administrative Committee of Time Warner Cable
Inc. as the plan administrator, and plaintiff has named The
Administrative Committee of Time Warner Cable Inc., as a




      Case 1:21-cv-00640-CCE-LPA Document 3 Filed 08/17/21 Page 1 of 9
defendant in this action to the extent that said defendant was
responsible for administering the plaintiff's plan.

     6.   The Administrative Committee of Time Warner Cable Inc.,
identifies its agent for service of legal process as Senior Vice
President and Chief Counsel (Litigation), Time Warner Cable Inc.,
60 Columbus Circle, New York, New York 10023.

     7.   Upon information and belief New York Life Insurance
Company acquired CIGNA Group Insurance, and after that
acquisition has operated and continues to operate as New York
Life Group Benefit Solutions.

     8.   Defendant New York Life Group Benefit Solutions is a
corporation duly authorized, licensed, or admitted to do business
in the State of North Carolina and does engage in the insurance
business in the State of North Carolina.

     9.   Defendant New York Life Benefit Solutions was organized
in the Commonwealth of Pennsylvania, with a primary business
address of 51 Madison Avenue, New York, New York 10010.

     10. Plaintiff's former employer, Time Warner Cable
Enterprises, LLC, now Charter Communications, Inc., provided a
long-term disability income benefit to him and other employees
pursuant to the terms of a group insurance policy, Policy No.:
LK-980203 ("the Policy") issued by LICNA. LICNA and/or The
Administrative Committee of Time Warner Cable Inc. and/or New
York Life Group Benefit Solutions (hereinafter "defendants") is
the claims administrator under the Policy and is obligated to
determine whether plan participants are eligible for disability
income benefits. The Policy provides plaintiff a benefit of equal
to 60% of "monthly Covered Earnings." Benefits are available to
age 65.

     11. This is a claim for disability benefits made pursuant
to 29 U.S.C. § 1132(a)(1)(B) of the Employee Retirement Income
Security Act ("ERISA"), 29 U.S.C. § 1001, et seq.

     12. This Court has subject matter jurisdiction over the
claims asserted in this complaint and has personal jurisdiction
over the defendants named.

     13.   This action is brought in a county of proper venue.

                                 FACTS

    14.    On December 18, 2015 plaintiff suffered a large

                                    2




      Case 1:21-cv-00640-CCE-LPA Document 3 Filed 08/17/21 Page 2 of 9
temporoparietal non-traumatic hemorrhage with intraventricular
extension. He then developed acute renal insufficiency and
suffered brain injury from the stroke, including visual
disturbance, speech difficulty, expressive and receptive aphasia,
short-term memory difficulties, reduction in capacity to read,
write, and perform calculation, difficulty tolerating stress,
speech hesitation, delayed recall, and vertigo among other
problems.

     15.   Plaintiff has remained out of work since his stroke.

     16. Plaintiff became eligible for and began receiving
long-term disability benefits under the Policy on June 16, 2016.

     17. Under the Policy, plaintiff would be entitled to those
benefits for 24 months as long plaintiff remained limited from
performing the material and substantial duties of his regular
occupation due to his sickness and had a 20% or more loss in his
monthly earnings. Plaintiff received benefits for these 24
months.

     18. After the first 24 months of long-term disability
benefits, plaintiff was to continue to receive long-term
disability benefits if because of his injury or sickness he was
unable to perform the material duties of any occupation for which
he is or may reasonably become qualified based on education,
training, or experience, and unable to earn 80% of more of his
indexed earnings.

     19. Prior to the expiration of the first 24-month period of
long-term disability benefits, defendants initiated a review of
plaintiff's disability status.

     20. By letter dated May 11, 2018, defendants denied
plaintiff was entitled to continue his long-term disability after
June 16, 2018.

     21. Plaintiff timely instituted an appeal of that denial,
including in his appeal his Social Security file showing he had
been approved for Social Security Disability and additional
documentation from his treating physicians noting his limitations
supporting his inability to work in any occupation.

     22. Also in his notice of appeal, sent to defendants on
October 26, 2018, plaintiff informed defendants that, in addition
to Social Security Disability benefits, he had begun to receive
his retirement benefits from his employer early due to his
disability pursuant to the Time Warner Cable Pension Plan.

                                    3




      Case 1:21-cv-00640-CCE-LPA Document 3 Filed 08/17/21 Page 3 of 9
     23. Plaintiff's appeal was successful and defendants paid
plaintiff his back-owed disability amount and began paying
plaintiff monthly benefits again, offsetting for plaintiff's
Social Security Disability benefits, but not for the plaintiff's
early retirement benefits even though defendants had been
informed on October 26, 2018, that plaintiff had begun receiving
both Social Security Disability benefits and disability
retirement benefits under the Time Warner Cable pension plan.

     24. On Tuesday, April 9, 2019, Shannon Cartmell, LTD Claim
Manager with CIGNA left a voicemail message for counsel for
plaintiff, in which message she stated she was performing a
periodic inquiry of plaintiff's file and Other Income Sources.
Counsel for plaintiff responded to Ms. Cartmell's voicemail by
email dated April 9, 2019, reminding Ms. Cartmell that beginning
July 13, 2018, plaintiff began receiving $1,056.03 per month as
early disability retirement benefits through his retirement plan
with Time Warner Cable.

     25. Defendants again ignored that information and did not
make any attempt to offset plaintiff's benefits due to his
receipt of early retirement benefits due to his disability
through the Time Warner Cable pension plan.

     26. It was not until March 19, 2020, a total of 510 days
since the defendants knew that the plaintiff had been receiving
retirement benefits, that CIGNA finally sent a letter to
plaintiff demanding repayment of $21,296.61 in "overpayment" of
benefits because of CIGNA's payment of benefits without
offsetting for plaintiff's receipt of early retirement benefits.

     27. Due to defendant's actions in not attempting to claim
any offset from plaintiff's receipt of his early retirement
benefits due to his disability, the plaintiff believed that the
benefits were not something that could be offset and made
financial decisions and plans based on the amount he was
receiving in disability payments from defendants.

     28. As CIGNA had been informed of the plaintiff's receipt
of these benefits and did not seek offset, plaintiff
detrimentally relied upon CIGNA's initial decision not to offset
his long-term disability benefits from his retirement plan in
making a budget, paying bills, and making other financial
decisions.

     29. Plaintiff timely appealed defendants' decision to
offset his disability benefits to recover both past amounts
defendants claimed it overpaid and ongoing offsets for each

                                   4




     Case 1:21-cv-00640-CCE-LPA Document 3 Filed 08/17/21 Page 4 of 9
monthly payment due to his receipt of early retirement benefits,
which appeal defendants denied.

     30. Defendants reduced plaintiff's monthly benefit from
$2,054.00 to $297.97, drastically interfering with plaintiff's
ability to financially support himself and his family.

     31. Plaintiff is struggling to pay his monthly living
expenses and, due to his disabling condition, plaintiff is unable
to work to earn money to make up for the current amount that is
currently being taken out of his long-term disability benefits by
defendants.

     32. When defendants terminated plaintiff's long-term
disability benefits on May 11, 2018, they stopped paying
plaintiff the benefits owed and did not resume payments until the
appeal was granted, which was approximately one-year later in May
of 2019. At that time, defendants paid plaintiff the back owed
long-term disability benefits in one lump sum without offsetting
for plaintiff's receipt of early retirement benefits even though
defendants had knowledge that plaintiff was receiving early
retirement benefits. Defendants' decision to pay plaintiff his
back-owed disability in a lump sum, and then over a year later to
wrongfully withhold plaintiff's full benefits to recoup that
alleged overpayment, caused the plaintiff to incur a high tax
bill based on the income of the full payment, but not the benefit
of those funds as defendants are now taking those funds back.
That in effect penalized the plaintiff in causing him to incur
and pay a tax bill for funds he has not been permitted to retain
by defendants.

     33. Plaintiff's early retirement benefits are not Other
Income Benefits which allow for offset under the Policy.

     34. Even if the plaintiff's receipt of early retirement
benefits due to his disability are determined to be Other income
Benefits, the defendants have waived any right to offset for
those retirement benefits, as defendants knew of their alleged
rights under the Policy but did not act on those alleged rights,
but instead continued to pay plaintiff his full benefit amount,
with the only offset being for Social Security Disability.

     35. Plaintiff has performed all the conditions of the
Policy and timely and completely pursued all appeals necessary.

     36. Plaintiff has exhausted all administrative remedies
under the Policy.



                                   5




     Case 1:21-cv-00640-CCE-LPA Document 3 Filed 08/17/21 Page 5 of 9
     37. The Policy in question under which the plaintiff seeks
benefits is a group total insurance disability policy issued
under an employee benefit plan pursuant to ERISA, 29 U.S.C. ~
1002(3), a provision of the Employee Retirement Security Act
(ERISA). The employee benefit plan in question is covered by
ERISA, defendants are the plan administrator and plaintiff is a
participant or beneficiary under the ERISA plan.

           FIRST CLAIM FOR RELIEF - CLAIM FOR BENEFITS
              PURSUANT TO 29 U.S.C. ~ 1132(a)(1)(B)

     38. The plaintiff hereby repeats, re-alleges, and
incorporates herein by reference each and all of the allegations
contained in paragraphs 1-37 of this complaint with like effect
as if herein fully set forth.

     39. At all material times, plaintiff was a "beneficiary" as
defined by 29 U.S.C. ~ 1002(8) and defendants administrated
employee benefit plan.

     40. Defendants improperly reduced plaintiff's disability
benefits to recover what it called a $21,296.61 "overpayment".

     41. By wrongfully offsetting the plaintiff's monthly
benefits since March 19, 2020, plaintiff both by withholding
benefits to recover what defendants called a "overpayment" and to
offset each monthly benefit for plaintiff's monthly receipt of
early retirement benefits, has been damaged and he is entitled to
payment of his full benefit amounts.

          SECOND CLAIM FOR RELIEF - CLAIM FOR BENEFITS
             PURSUANT TO 29 U.S.C. ~ 1132(a)(3)

     42. The plaintiff hereby repeats, re-alleges, and
incorporates herein by reference each and all of the allegations
contained in paragraphs 1-41 of this complaint with like effect
as if herein fully set forth.

     43. Defendants should be enjoined from offsetting
plaintiff's benefits in the future for his retirement benefits
under his Time Warner Cable Pension Plan.

           THIRD CLAIM FOR RELIEF - CLAIM FOR BENEFITS
                PURSUANT TO 29 U.S.C. § 1132(a)(2)

     44. The plaintiff hereby repeats, re-alleges, and
incorporates herein by reference each and all of the allegations
contained in paragraphs 1-43 of this complaint with like effect

                                   L^




     Case 1:21-cv-00640-CCE-LPA Document 3 Filed 08/17/21 Page 6 of 9
as if herein fully set forth.

     45. Defendants are fiduciaries with respect to the plan in
question.

     46. In his appeal dated October 28, 2020, plaintiff
provided documentation of and case citations for defendants to
confirm that even if defendants would normally be entitled to
offset for the plaintiff's early retirement benefits, which
plaintiff denies, that defendants have waived any such offset
right, and would be acting wrongly and improperly to continue to
reduce plaintiff's monthly benefit amount.

     47. Defendants did not act solely in the interest of the
plan's participants and beneficiaries, did not act with care,
skill, prudence or diligence, and acted solely for the
defendants' own benefit.

     48. Defendants were informed on more than one occasion that
the plaintiff was receiving retirement benefits early due to his
disability, and did not act prudently or with diligence in
response to receipt of that information.

     49. The plaintiff made financial decisions based on the
actions of the defendants in failing to offset the plaintiff's
pension benefits, and now the plaintiff is struggling financially
to meet his daily expenses.

                            RELIEF SOUGHT

     50. The plaintiff hereby repeats, re-alleges, and
incorporates herein by reference each and all of the allegations
contained in paragraphs 1-49 of this complaint with like effect
as if herein fully set forth.

     51. The relief to which plaintiff is entitled includes: (1)
reimbursement of the wrongfully offset disability benefits from
June 16, 2018, to the date of judgment, plus pre-judgment
interest; (2) a determination that plaintiff is entitled to
continue to receive monthly disability income benefits without
offset for his pension benefits for as long as he remains
eligible under the terms of the Policy; (3) an award of
attorney's fees and costs pursuant to 29 U.S.C. ~ 1132(g); and
(4) that defendants be enjoined from attempting to offset
plaintiff's benefits in the future because of his receipt of Time
Warner Cable Pension Plan benefits.




                                   7




     Case 1:21-cv-00640-CCE-LPA Document 3 Filed 08/17/21 Page 7 of 9
      WHEREFORE, having complained of the defendants,
                                                      the
 plaintiff prays for the following relief:

      1. That he have and recover of the defendants
                                                    compensatory
 damages in an amount in excess of $25,000.00.

      2. That the Court award pre-judgment interest from
                                                         the date
 of the institution of this action.

      3. That the Court award post-judgment interest on any
                                                            award
 of damages by the jury.

     4. That the Court award attorney fees pursuant to 29 U.S.C.
§1132 (g) (1) .

     5. That the defendants be enjoined from offsetting his
disability benefits in the future.

     6. That the costs of this action be taxed against the
defendants.

     7. That the Court grant unto the plaintiff such other and
further relief as the Court may seem just and proper.

     This the 1 5~ day of July,   2021.


                                                 ~     ~~
                                  Karen Strom Talley



                                    i '• ~--z r
                                  Nicole R. Scallon

                                  Attorneys for Plaintiff

OF COUNSEL:

Henson & Talley, L.L.P.
Post Office Box 3525
Greensboro, North Carolina 27402
Telephone: (336) 275-0587
Facsimile: (336) 273-2585
Email: ktalle~@hensonlawyers.com
       nscallon@hensonlawvers.com




     Case 1:21-cv-00640-CCE-LPA Document 3 Filed 08/17/21 Page 8 of 9
                           DEMAND FOR JURY TRIAL

     The plaintiff hereby demands a trial by jury on all issues
raised by the pleadings in this case.



                                      6 - °~
                                    Attorney for Plaintiff



15592pf06.22.2021.wpd




       Case 1:21-cv-00640-CCE-LPA Document 3 Filed 08/17/21 Page 9 of 9
